Exhibit 99.1 NEWS FOR RELEASE: 7:00 a.m. CDT, Thursday, August 2, 2007 Charter Reports Second-Quarter Financial and Operating Results Double-digit pro forma revenue and adjusted EBITDA growth for the third consecutive quarter St. Louis, MO – August 2, 2007 – Charter Communications, Inc. (NASDAQ: CHTR) (along with its subsidiaries, the “Company” or “Charter”) today reported its second-quarter 2007 financial and operating results. Highlights: · Second-quarter pro forma revenues of $1.498 billion grew 11.0% year over year and actual revenue grew 8.4%, driven by significant increases in telephone and high-speed Internet (HSI) revenues. · Second-quarter pro forma adjusted EBITDA of $539 million increased 10.9% year over year and actual adjusted EBITDA grew 8.9%. (Adjusted EBITDA is defined in the “Use of Non-GAAP Financial Metrics” section and is reconciled to net cash flows from operating activities in the addendum of this news release.) · Revenue generating units (RGUs) increased by 166,300 on a pro forma basis during the second quarter of 2007, the highest second-quarter RGU net gain in five years. · Average revenue per analog video customer (ARPU) increased 12.6% year over year, driven by increased sales of The Charter Bundle and advanced services growth. “We are pleased with the results of the quarter – delivering our fourth consecutive quarter of double-digit pro forma revenue growth and our third consecutive quarter of double-digit pro forma adjusted EBITDA growth,” said Neil Smit, President and Chief Executive Officer. “Charter’s momentum in growing revenue generating units and delivering consistent operating results reflects a keen focus on our strategic priorities.” In addition to the actual results for the three and six months ended June 30, 2006 and 2007, we have provided in this release pro forma results for the three and six months 1 ended June 30, 2006 and 2007. We believe these pro forma results facilitate meaningful analysis of the results of operations. Pro forma results in this release reflect (i) our sales of assets in 2006 and (ii) our sales of assets in early January 2007 and May 2007, as if they had occurred as of January 1, 2006. Pro forma income statements for the three and six months ended June 30, 2006 and June 30, 2007 and pro forma customer statistics as of March 31, 2007, December 31, 2006 and June 30, 2006 are provided in the addendum of this news release. Key Operating Results All of the following customer growth and ARPU statistics are presented on a pro forma basis. Charter added a net 166,300 RGUs during the second quarter of 2007 – the highest second-quarter net RGU additions in five years. As of June 30, 2007, Charter served approximately 5,679,900 customers. The Company’s 11,526,300 RGUs were comprised of 5,376,800 analog video, 2,866,000 digital video, 2,583,200 HSI, and 700,300 telephone customers. § Telephone customers increased by approximately 127,700 in the second quarter of 2007, nearly double the 66,500 net additions in the year-ago quarter. § HSI customers increased by approximately 60,300, a 16% increase over second-quarter 2006 net additions of 51,900. § Digital video customers increased by approximately 7,600, compared to 23,800 net additions in the year-ago quarter. § Analog video customers decreased by approximately 29,300, essentially the same as the net loss in the second quarter of 2006. Second-quarter 2007 total ARPU increased 12.6%, with video ARPU increasing 5.1% and HSI ARPU increasing 5.6%, as compared to the same period in 2006, driven by advanced services, upgrading customers to higher Internet speeds and programming tiers, as well as the strength of The Charter Bundle. Strong telephone service growth continued in the second quarter with the addition of 127,700 customers, bringing the total to 700,300 – a significant increase from the 257,600 customers as of June 30, 2006. Charter Telephone® was available to approximately 7.6 million homes as of June 30, 2007. Charter will continue to focus on 2 driving deeper penetration of telephone service and bundled service packages, while further expanding our telephone footprint. Charter expects telephone service to reach between 9.5 and 10 million homes passed by the end of 2008. Second-Quarter Results – Pro Forma Second-quarter pro forma revenues were $1.498 billion, an increase of $149 million, or 11.0% – Charter’s fourth consecutive quarter of double-digit pro forma revenue growth. A significant portion of the increase resulted from increases in telephone and HSI revenues. Pro forma telephone revenues increased to $80 million from $29 million a year ago. Pro forma HSI revenues increased $54 million, up 21.1% year over year. Pro forma video revenues increased $29million, up 3.5% year over year. Pro forma commercial revenues increased $9 million, or 12.2%, as Charter continued to market video, HSI, and telephone services to small and medium-size businesses. Second-quarter pro forma 2007 operating costs and expenses were $959 million, an increase of $96 million, or 11.1%. The Company’s increased operating costs and expenses reflect annual programming rate increases partially offset by contractual changes, growth of the Company’s telephone business and other advanced services, increased marketing expenditures to grow and retain customers, and expenditures in customer care and service capabilities to further improve the customer experience. Pro forma operating expenses, which include programming, advertising sales, and service costs, increased 9.1% year over year. Selling, general, and administrative expenses increased by 15.6% compared to the year-ago quarter. Pro forma adjusted EBITDA totaled $539million for the second quarter of 2007, an increase of 10.9% compared to the year-ago quarter – Charter’s third consecutive quarter of double-digit, year over year, pro forma adjusted EBITDA growth. Pro forma net cash flows used in operating activities for the second quarter of 2007 were $149 million, compared to $21 million for the second quarter of 2006. The change is primarily the result of an increase in cash used by operating assets and liabilities and an increase in interest on cash-pay obligations, offset by revenues increasing faster than cash expenses. Six-Month Results – Pro Forma 3 Six months ended June 30, 2007 pro forma revenues were $2.921 billion, an increase of $286 million, or 10.9%, primarily related to increases in telephone and HSI revenues. Pro forma telephone revenues increased to $143 million from $50 million a year ago. Pro forma HSI revenues increased $109 million, up 21.9% year over year. Pro forma video revenues increased $57million, up 3.5% year over year. Pro forma commercial revenues increased $20 million, or 13.9%. First-half 2007 pro forma operating costs and expenses were $1.887 billion, an increase of $175 million, or 10.2%, over the prior year. Increased operating costs and expenses reflect annual programming rate increases, growth of the Company’s telephone business and other advanced services, increased marketing expenditures to grow and retain customers, and expenditures in customer care and service capabilities to further improve the customer experience. Pro forma operating expenses for the six months ended June 30, 2007, which include programming, advertising sales, and service costs, increased 8.4% year over year, while selling, general, and administrative expenses increased by 14.2%. Pro forma adjusted EBITDA totaled $1.034 billion for the first half of 2007, an increase of 12.0% compared to the first six months of last year. Pro forma net cash flows from operating activities for the first half of 2007 were $116 million, compared to $164 million for the first half of 2006. The decrease is primarily the result of a decrease in cash provided by operating assets and liabilities and an increase in interest on cash-pay obligations, offset by revenues increasing faster than cash expenses. Second-Quarter Results – Actual Second-quarter revenues increased 8.4% and operating costs and expenses increased 8.1% compared to year-ago actual results. Operating income from continuing operations increased to $200 million from $146 million in the second quarter of 2006, primarily due to revenue growth exceeding operating costs and expense growth by $44 million. Net loss for the second quarter of 2007 was $360 million, or $0.98 per common share. For the second quarter of 2006, Charter reported a net loss of $382million and loss per common share of $1.20. Net loss decreased primarily due to telephone and HSI 4 customer growth, improved operational efficiencies, and a decrease in income from discontinued operations. Expenditures for property, plant, and equipment for the second quarter of 2007 were $281 million, compared to second-quarter 2006 expenditures of $298 million. The slight decrease in capital expenditures primarily reflects year-over-year decreases in scalable infrastructure due to last year’s aggressive roll-out of telephone infrastructure. As previously disclosed, Charter expects that approximately three-quarters of its projected $1.2 billion of 2007 capital expenditures will be directed toward success-based activity. As of June 30, 2007, Charter had $19.6 billion in long-term debt and $81 million of cash on hand. Charter expects that cash on hand, cash flows from operating activities, and amounts available under its credit facilities will be adequate to meet its cash needs through 2008. Six-Months Results – Actual Revenues for the first six months of 2007 were $2.924 billion, an increase of 8.2% year over year. Operating costs and expenses were $1.888 billion, an increase of 7.3% compared to year-ago actual results. Operating income from continuing operations increased to $356 million in the first half of 2007, compared to $138 million in the first half of 2006. Revenue growth exceeded operating costs and expense growth during the period by $92 million, and depreciation and amortization expenses declined by $25million year over year. In addition, asset impairment charges of $99 million were recorded in the first half of 2006, while there were no such charges in the first half of 2007. Net loss for the first half of 2007 was $741 million, or $2.02 per common share.For the first half of 2006, Charter reported a net loss of $841million and loss per common share of $2.65. Expenditures for property, plant, and equipment for the first half of 2007 were $579 million, compared to $539 million in the first half of 2006. Net cash flows from operating activities for the first half of 2007 were $118 million, compared to $205 million for the first half of 2006. The decrease was primarily the result of a decrease in cash provided by operating assets and liabilities and an increase 5 in interest on cash-pay obligations, offset by revenues increasing faster than cash expenses. Use of Non-GAAP Financial Metrics The Company uses certain measures that are not defined by GAAP to evaluate various aspects of its business. Adjusted EBITDA, pro forma adjusted EBITDA, and free cash flow are non-GAAP financial measures and should be considered in addition to, not as a substitute for, net cash flows from operating activities reported in accordance with GAAP. These terms, as defined by Charter, may not be comparable to similarly titled measures used by other companies. Adjusted EBITDA is defined as income from operations before special charges, depreciation and amortization, loss on sale or retirement of assets, asset impairment charges, and stock compensation expense. As such, it eliminates the significant non-cash depreciation and amortization expense that results from the capital-intensive nature of the Company’s businesses as well as other non-cash or non-recurring items, and is unaffected by the Company’s capital structure or investment activities. Adjusted EBITDA and pro forma adjusted EBITDA are liquidity measures used by Company management and its Board of Directors to measure the Company’s ability to fund operations and its financing obligations. For this reason, it is a significant component of Charter’s annual incentive compensation program. However, this measure is limited in that it does not reflect the periodic costs of certain capitalized tangible and intangible assets used in generating revenues and the cash cost of financing for the Company. Company management evaluates these costs through other financial measures. Free cash flow is defined as net cash flows from operating activities, less capital expenditures and changes in accrued expenses related to capital expenditures. The Company believes that adjusted EBITDA, pro forma adjusted EBITDA, and free cash flow provide information useful to investors in assessing Charter’s ability to service its debt, fund operations, and make additional investments with internally generated funds. In addition, adjusted EBITDA generally correlates to the leverage ratio calculation under the Company’s credit facilities or outstanding notes to determine compliance with the covenants contained in the facilities and notes (all such documents have been previously filed with the United States Securities and Exchange Commission). 6 Adjusted EBITDA and pro forma adjusted EBITDA, as presented, include management fee expenses in the amounts of $34million and $30 million for the three months ended June 30, 2007 and 2006, respectively, which expense amounts are excluded for the purposes of calculating compliance with leverage covenants. Additional Information Available on Website A slide presentation to accompany the second-quarter conference call will be available on the Investor & News Center of our website at www.charter.com in the “Presentations/Webcasts” section. Pro forma data, including disclosure concerning the pro forma data and the basis upon which it was calculated, for each quarter of 2006 and 2007 can also be found on the Investor & News Center in the “Pro Forma Information” section. The pro forma income statement for the three months and six months ended June 30, 2006 and 2007 and pro forma historical customer statistics are also provided in the addendum of this news release. Conference Call The Company will host a conference call on Thursday, August 2, 2007, at 9:00 a.m. Eastern Time (EDT) related to the contents of this release. The conference call will be webcast live via the Company’s website at www.charter.com. Access the webcast by clicking on “About Charter” at the top of the home page. Participants should go to the call link at least 10 minutes prior to the start time to register. The call will be archived on the website beginning two hours after its completion. Accompanying slides will also be available on the site. Those participating via telephone should dial 888-233-1576. International participants should dial 706-643-3458. A replay will be available at 800-642-1687 or 706-645-9291 beginning two hours after completion of the call through end of business August 10, 2007. The passcode for the replay is 2495577. About Charter Communications® Charter Communications, Inc. is a leading broadband communications company and the third-largest publicly traded cableoperator in the United States.Charter provides a full range of advanced broadband services, including advanced Charter Digital Cable® video 7 entertainment programming, Charter High-Speed® Internet access, and Charter Telephone®. Charter Business™ similarly provides scalable, tailored, and cost-effective broadband communications solutions to business organizations, such as business-to-business Internet access, data networking, video and music entertainment services, and business telephone.Charter’s advertising sales and production services are sold under the Charter Media® brand.More information about Charter can be found at www.charter.com. ### Contact: Media:Analysts: Anita LamontMary Jo Moehle 314-543-2215314-543-2397 Cautionary Statement Regarding Forward-Looking Statements: This release includes forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended (the "Securities Act"), and Section21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), regarding, among other things, our plans, strategies and prospects, both business and financial.Although we believe that our plans, intentions and expectations reflected in or suggested by these forward-looking statements are reasonable, we cannot assure you that we will achieve or realize these plans, intentions or expectations.
